DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher et al. (US 4,652,275).
 	With respect to claims 1, 3, 4, Bloecher ‘275 describes an abrasive product comprising: abrasive particles distributed or dispersed in a binders such as phenolic resin, urea-formaldehyde resins which provide claimed soft and water-soluble matrix (please see WO 2019228972A1  and JP 2019013995 describing phenolic resin binder is a water soluble resin and Wiki reference describing urea formaldehyde resin is a water soluble resin) to form agglomerates having dimension such as 150 um- 3000 um (0.15 to 3 mm) (col. 2, lines 1-5, 39-45, 55-57; col. 3, lines 15-21; col. 4, lines 11-15).  Unlike claimed invention, Bloecher doesn’t describe that the agglomerates have a mean diameter between about 4mm to about 20 mm or about 4mm to about 15 mm.  However, given the fact that the agglomerates formed can have various dimensions and up to 3 mm and the size can be formed as desired from crushing of the agglomerates (claim 14) as taught by Bloecher above, it would have been obvious to one skill in the art that a desired mean diameter of the agglomerates can be formed with Bloecher’s teaching.  Therefore, one skill in the art would be able to provide a mean agglomerates in a range of about 4mm to about 20 mm or about 4mm to about 15 mm because it would provide a desired product diameter with expected results.  Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see MPEP 2144.05. In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. v. Banner 227 USPQ (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955).  In this case, the ranges, such as from 3mm to about 4mm, are close enough that one would not expect a different in properties of abrasive grains for grinding apparatus.  Such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 	With respect to claim 2, the abrasive particles would include those having a mean diameter between 1-100 um in order to make agglomerates of size 150 um to 3000um and with 10-1000 individual grains (col. 4, lines 11-17).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher et al. (US 4,652,275) as applied to claim 1-4 above, and further in view of Bloecher (US 5,039,311).
 	With respect to claims 5-8, Bloecher ‘275 doesn’t describe that the agglomerates further comprises a non-adherent coating.  Bloecher ’311 describes agglomerates of abrasives wherein the agglomerates includes a coating comprising a binder 15 and abrasives 14 (fig. 1-3; col. 2, lines 59, 60; col. 3, lines 15-25). The binder 15 and/or abrasive 14 would provide claimed non-adherent coating since these abrasives 14 from the outer coating would prevent these granules 10 from sticking to each other.  Page 11 of the specification describes the outer coating provides non-adherent surface that substantially prevents the articles from sticking to each other.  Therefore, this outer coating taught by Bloecher ‘311 would provide claimed non-adherent coating.  It would have been obvious for one skill in the art before the effective filing date of the invention to further provide a coating comprising a binder and/or a second abrasive grains because Bloecher ’311 teaches that the binder 15, just like the binder 13, exhibits sufficient adhesion to prevent premature sloughing off of the abrasives 14 (col. 3, lines 15-25) and the abrasives 14 further increases the grinding performance over the base agglomerate by itself (col. 2, lines 12-15).  Furthermore, by prevent premature sloughing off of the second abrasives 14, one can expect it provides the same advantage for inside abrasives 12.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher et al. (US 4,652,275)  as applied to claims 1-4 above, and further in view of admitted prior art.
 	With respect to claims 5-8, Bloecher ‘275 doesn’t describe that the agglomerates comprise a non-adherent coating.  Such a coating is well-known and used in various technological industries from pharmaceutical to confectionary arts as described in paragraph 13 of the specification.  Therefore, one skill in the art would find it obvious before the effective filing date of the invention to use such known coating described in paragraph 13 because Bloecher ‘275 describes that the agglomerates requires to be the sufficient durable to avoid premature destruction and yet sufficient soft to break down (col. 2, lines 1-5) and such coating described in paragraph 13 that provides a firm and non-sticky surface so that the articles/agglomerates can remain loose in storage would further provides Bloecher’s agglomerates to be the sufficient durable to avoid premature destruction and yet sufficient soft to break down.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher (US 5,039,311).
 	With respect to claim 1, 3, 4 Bloecher ‘311 describes abrasive granules comprising a plurality of first abrasive grains bonded together by a binder 13 such as phenolic resin, urea-formaldehyde resins which provide claimed soft and water-soluble matrix (please see WO 2019228972A1  and JP 2019013995 describing phenolic resin binder is a water soluble resin and Wiki reference describing urea formaldehyde resin is a water soluble resin) to form an erode-able base agglomerates (fig. 1-3; col. 3, lines 10-25; 65-68; col. 6, lines 25-28).  Unlike claimed invention, Bloecher ‘311 doesn’t describe that the agglomerates have a mean diameter between 4-20 mm or 4-15 mm.  However, given the fact that the agglomerates formed can have various dimension and up to 3 mm (col. 3, lines 65-67), it would have been obvious to one skill in the art that any mean diameter of the agglomerates can be formed with Bloecher’s teaching.  Therefore, one skill in the art would be able to provide a mean agglomerates in a range of 4-20 mm or 4-15 mm because it would provide a desired product diameter with expected results.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see MPEP 2144.05. In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. v. Banner 227 USPQ (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955).  In this case, the ranges, such as from 3mm to about 4mm, are close enough that one would not expect a different in properties of abrasive grains for grinding apparatus.  Furthermore, such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 	With respect to claim 2, the abrasive particles would include those having a mean diameter between 1-100 um in order to make agglomerates of size 150 um to 3000um and with 10-100 individual grains (col. 4, lines 1-5).
 	With respect to claims 5-8, the agglomerates further include a coating 15 (claimed a hard coating) (fig. 1-3).

Wiki Urea formaldehyde is cited to show it’s a water-soluble resin.
JP 2019013995A (page 7) and WO 2019228972A1 (page 3) are cited to show that phenolic resins binder are water soluble.
Response to Arguments
With respect to applicant’s remark that Bloecher ‘275 doesn’t describe a water-soluble matrix.  As described above, the abrasives are dispersed in phenolic resin or urea formaldehyde resin which are water-soluble as evidenced by the Wiki reference, JP 2019013995A and WO 2019228972A1.  Therefore, they provide claimed soft, water-soluble matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/1/2022